332 F.2d 788
Irven GREEN, Appellant,v.UNITED STATES of America, Appellee.
No. 20919.
United States Court of Appeals Fifth Circuit.
June 5, 1964.
Rehearing Denied July 15, 1964.

Zach H. Douglas, Jacksonville, Fla., for appellant.
Samuel S. Jacobson, Asst. U. S. Atty., Jacksonville, Fla., Edward F. Boardman, U. S. Atty., Middle District of Florida, for appellee.
Before TUTTLE, Chief Judge, BROWN, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM.


1
The judgment of conviction and sentence in this moonshine conspiracy case are affirmed. The contention that no act of the appellant was proved within the statutory period of six years is not controlling since there was ample evidence of appellant's connection with the conspiracy less than a month before the critical date of February 1, 1957, and there was no evidence to show that his connection with it had ended prior to the occasion of the overt acts which occurred within the statutory period. See Pinkerton v. United States, 328 U.S. 640, 66 S.Ct. 1180, 90 L.Ed. 1489.


2
There is no merit in the contention that, while charged with participation in a single conspiracy dealing with four separate stills, the proof showed two separate conspiracies. There were several distinct threads running through the actions of the parties in connection with all of the stills and this was sufficient to warrant submission to the jury of the question whether there was a single conspiracy embracing all four stills.


3
The judgment is affirmed.